        Case 1:20-cr-00608-DLC Document 14 Filed 12/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :               20cr608 (DLC)
                                         :
                -v-                      :                   ORDER
                                         :
 AQUILINO TORRES,                        :
                                         :
                           Defendant.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     It is anticipated that criminal jury trials will resume in

2021.   Jury trials will be conducted in compliance with the

safety procedures implemented in this district.          In order to

comply with those safety procedures, jury trials require complex

planning and coordination.       This district is currently planning

to accommodate criminal jury trials that should occur between

April and June 2021.

     The trial in this case is scheduled to occur on June 21,

2021.   It is anticipated that any defendant who wishes to

resolve the charges by entering a plea of guilty will confer

with the Government and arrange with the Court to enter a plea

no later than three weeks before the date scheduled for trial.

It is hereby
         Case 1:20-cr-00608-DLC Document 14 Filed 12/08/20 Page 2 of 2



     ORDERED that defense counsel shall advise the Court by

January 8, 2021, whether the defendant currently intends to

proceed to trial.

Dated:      New York, New York
            December 8, 2020


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       2
